DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1 and 23-35 are pending in the application.  Claims 22-34 are cancelled.  Claims 2-22 are cancelled.  Claims 23-35 are newly-added.
Priority
	This application claims priority benefit of U.S. Provisional Application No. 62/908,317, filed September 30, 2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds and pharmaceutical compositions comprising the compounds are novel and unobvious over the prior art.  The closest prior art is found in Zak (Oncotarget 2016 7(21):30323-30335; cited by Applicants).  Zak (Abstract and throughout) describes antagonists of PD-1/PD-L1 interaction, including several extended multi-ring heterocycle-containing compounds (for example, see Figure 1 p. 30325).  However, none of these prior art compounds, nor their combination with any other prior art of record, would have rendered the currently-claimed compounds obvious to a person of skill in the art at the time the application was effectively filed.
Newly-added claims 23-35 introduce no new issues of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 23-35, renumbered 1-14 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625